DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Aspects herein include” at line 1 is implied language.  It is suggested that the phrase be removed and the sentenced instead read “A sock has integrally knit grip strips […]”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 11 is objected to because there are two periods at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a denier per filament of about 0.1 or less” at line 9.  It is unclear how much a value can deviate from 0.1 and still be considered “about 0.1” to be within the claimed range of “about 0.1 or less”.  Furthermore, it is noted that the term “about” is not defined by Applicant in the specification as originally filed.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the term “about” be removed from the claim.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 9 also recites the limitation “a denier per filament of about 0.1 or less” and is similarly rejected as described above.
Claim 2 recites the limitation “the plurality of integrally knit grip strips extends circumferentially around the sock body”.  It is unclear if it is intended for each of the plurality of integrally knit grip strips to extend circumferentially around the sock body or if only some (i.e., one or more) of the plurality could extend circumferentially.  It is further unclear if the one or more plurality of integrally knit grip strips are meant to extend completely around the sock body or if they are meant to extend in a direction circumferentially around the sock body.  Therefore, for at least these reasons, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant for all of the plurality of grip strips to extend completely around the sock body, it is suggested that the limitation instead read “each of the plurality of integrally knit grip strips extends completely and circumferentially around the sock body” or other similar language.  That said, the claims will be given the broadest reasonable interpretation for the purposes of exam and will be interpreted as best can be understood when applying prior art.
Claims 3 and 10 also recite similar limitations as described above with respect to claim 2 and are similarly rejected.
Claims 4-8 and 11-17 are similarly rejected for being dependent on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,708,985 to Ogden (hereinafter, “Ogden”) in view of US 2011/0302699 to Kaneda et al. (hereinafter, “Kaneda”).
Regarding claim 1, Ogden teaches a knit sock (Figs. 1-3; sock (10)) comprising: a sock body comprising a tubular body (leg portion (12) and foot portion (14) are integrally knight to form tubular body) forming a perimeter around a foot-receiving cavity (sock (10) forms interior that fits around and contacts foot and leg of wearer; Col. 4, lines 62-64), the sock body comprising a toe end (toe (20)), a heel area (heel 16)), and a foot opening in communication with the foot-receiving cavity (opening at top of leg portion (12) providing foot access to interior), the sock body including a longitudinal axis that extends from the toe end to the foot opening and a transverse axis that extends between a medial side and a lateral side of the sock body, wherein the transverse axis intersects the longitudinal axis (See annotated Fig. 3 of Ogden below depicting a plantar side view of the sock; longitudinal axis extending from toe end to foot opening intersects with transverse axis extending between medial and lateral sides), the sock body formed from at least a first yarn type (yarns (34) chosen from the group consisting of acrylic, spandex, spandex-covered nylon, stretch polyester, and cotton; Col. 5, lines 7-10) and a second yarn type (Cool-Max yarns forming at least ribs (36); Col. 5, lines 31-33); and a plurality of integrally knit grip strips (Figs. 1-3; ribs (36) and sections (54, 56) configured to increase frictional engagement; Col. 5, lines 55-64) located on a dorsal portion of the sock body (ribs and sections (36, 54, 56) extend at least partially up to a dorsal side of the sock body) and extending along the transverse axis of the sock body (See Figs. 1-3 and annotated Fig. 3 of Ogden below; ribs and sections (36, 54, 56) extend in a direction along the transverse axis), the plurality of integrally knit grip strips comprising the second yarn type (ribs (36, 54, 56) are formed from Cool-Max yarns), wherein at least a first grip strip of the plurality of integrally knit grip strips includes two or more areas having a different number of knit courses (See annotated portion of Fig. 3 below; the first area of the designated first grip strip is greater and would include a different, i.e., greater, number of knit courses than the second area as drawn; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and wherein a first knit course of a first area of the two or more areas is directly interlooped with a first knit course of a second area of the two or more areas (the first and second areas of the first grip strip are adjacent one another in the integrally knitted structure and would be directly interlooped with one another).

    PNG
    media_image1.png
    232
    727
    media_image1.png
    Greyscale

Annotated Fig. 3 of Ogden

    PNG
    media_image2.png
    439
    317
    media_image2.png
    Greyscale

Annotated portion of Fig. 3 of Ogden
That said, Ogden does not teach the second yarn type comprising a yarn having a denier per filament of about 0.1 or less.
However, Kaneda, in a related knitted sock art, is directed to a knitted sock having different functional areas on the sock including a functional area having a multiple filament yarn with high frictional resistance to increase gripping force for that portion (Fig. 1; Abstract).  Specifically, Kaneda teaches the second yarn type comprising a yarn having a denier per filament of about 0.1 or less (Nanofront yarn of 39 Decitex and with 8,360 filaments, i.e., having a denier per filament of less than 0.1; [0134]-[0135]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the yarn of the gripping sections of Ogden to be made from the Nanofront yarn disclosed by Kaneda.  One of ordinary skill in the art would have been motivated to modify the yarn of the gripping sections of Ogden to be made from the Nanofront yarn disclosed by Kaneda in order to enhance gripping force of the sock against another surface (e.g., a foot and/or interior of shoe) while also retaining the desired moisture control properties of the yarn (See Kaneda, [0134]-[0135]).
Regarding claim 2, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 1 above) further teaches wherein the plurality of integrally knit grip strips extends circumferentially around the sock body (See Ogden, Figs. 1-3; ribs and sections (36, 54, 56) extend circumferentially around at least a portion of the sock body; section (56) further extends completely and circumferentially around the sock body).
Regarding claim 3, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claims 1-2 above) further teaches wherein the plurality of integrally knit grip strips extends circumferentially around the sock body at a mid-foot area of the sock body (ribs (36) extend circumferentially around a midfoot portion of sock body; section (56) further extends completely and circumferentially around a midfoot portion of the sock body).
Regarding claim 4, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 1 above) further teaches wherein the plurality of integrally knit grip strips are located on a technical face of the sock body (See Ogden, Figs. 1-3; ribs and sections (36, 54, 56) are located on outer layer (28), i.e., a technical face, and extend inwardly toward an inner surface of the sock; Col. 5, lines 29-30).
Regarding claim 5, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claims 1 and 4 above) further teaches wherein the plurality of integrally knit grip strips are further located on a technical back of the sock body (ribs and sections (36, 54, 56) extend from the outer surface inwardly to an interior of the sock, i.e., a technical back; Col. 5, lines 29-30).
Regarding claim 6, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 1 above) further teaches wherein knit courses that form the plurality of integrally knit grip strips comprise a terry loop structure (ribs and sections (36, 54, 56) comprise terry loops (38); Col. 5, lines 25-27 and Col. 7, lines 61-66), and wherein the terry loop structure is positioned on a technical back of the sock body (See Ogden, Figs. 4A-4B; terry loops (38) extend inwardly from outer layer inwardly to an interior of the sock, i.e., a technical back; Col. 5, lines 29-30).
Regarding claim 7, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 1 above) further teaches wherein a width of the first grip strip is greater on a plantar portion of the sock body as compared to the dorsal portion of the sock body (See Ogden, Figs. 2-3 and annotated portion of Fig. 3 above; the designated first grip strip has a width that is greater on a plantar portion than on a dorsal portion of the sock body; the strip widens in a direction towards the plantar side of the sock).
Regarding claim 8, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claims 1 and 7 above) further teaches wherein the first grip strip includes a greater number of knit courses on the plantar portion of the sock body as compared to the dorsal portion of the sock body (See Ogden, Figs. 2-3 and annotated portion of Fig. 3 above; the designated first grip strip has a width that is greater on a plantar portion than on a dorsal portion of the sock body; the strip widens in a direction towards the plantar side of the sock and therefore has a greater number of courses in order to form the wider structure).
Regarding claim 9, Ogden teaches a knit sock (Figs. 1-3; sock (10)) comprising: a sock body comprising a tubular body (leg portion (12) and foot portion (14) are integrally knight to form tubular body) forming a perimeter around a foot-receiving cavity (sock (10) forms interior that fits around and contacts foot and leg of wearer; Col. 4, lines 62-64), the sock body comprising a toe end (toe (20)), a heel area (heel 16)), and a foot opening in communication with the foot-receiving cavity (opening at top of leg portion (12) providing foot access to interior), the sock body including a longitudinal axis that extends from the toe end to the foot opening and a transverse axis that extends between a medial side and a lateral side of the sock body, wherein the transverse axis intersects the longitudinal axis (See annotated Fig. 3 of Ogden above depicting a plantar side view of the sock; longitudinal axis extending from toe end to foot opening intersects with transverse axis extending between medial and lateral sides), the sock body formed from at least a first yarn type (yarns (34) chosen from the group consisting of acrylic, spandex, spandex-covered nylon, stretch polyester, and cotton; Col. 5, lines 7-10) and a second yarn type (Cool-Max yarns forming at least ribs (36); Col. 5, lines 31-33); and a plurality of integrally knit grip strips (Figs. 1-3; ribs (36) and sections (54, 56) configured to increase frictional engagement; Col. 5, lines 55-64) extending along the transverse axis of the sock body (See Figs. 1-3 and annotated Fig. 3 of Ogden above; ribs and sections (36, 54, 56) extend in a direction along the transverse axis) and located on a dorsal portion, a medial side, a lateral side, and a plantar portion of the sock body (ribs and sections (36, 54, 56) extend at least partially on each of the dorsal, medial, lateral, and plantar portions of the sock body), the plurality of integrally knit grip strips comprising the second yarn type (ribs (36, 54, 56) are formed from Cool-Max yarns), wherein at least a first grip strip of the plurality of integrally knit grip strips includes a greater number of knit courses on the plantar portion of the sock body as compared to the dorsal portion of the sock body (See Ogden, Figs. 1-3 and alternative annotated portion of Fig. 3 of Ogden below; designated first grip strip includes a greater number of knit courses on the plantar portion of the sock body than the dorsal portion, as the first grip strip does not completely and circumferentially extend around the dorsal-most portion of the sock body).

    PNG
    media_image3.png
    442
    412
    media_image3.png
    Greyscale

Alternative annotated portion of Fig. 3 of Ogden
That said, Ogden does not teach the second yarn type comprising a yarn having a denier per filament of about 0.1 or less.
However, Kaneda, in a related knitted sock art, is directed to a knitted sock having different functional areas on the sock including a functional area having a multiple filament yarn with high frictional resistance to increase gripping force for that portion (Fig. 1; Abstract).  Specifically, Kaneda teaches the second yarn type comprising a yarn having a denier per filament of about 0.1 or less (Nanofront yarn of 39 Decitex and with 8,360 filaments, i.e., having a denier per filament of less than 0.1; [0134]-[0135]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the yarn of the gripping sections of Ogden to be made from the Nanofront yarn disclosed by Kaneda.  One of ordinary skill in the art would have been motivated to modify the yarn of the gripping sections of Ogden to be made from the Nanofront yarn disclosed by Kaneda in order to enhance gripping force of the sock against another surface (e.g., a foot and/or interior of shoe) while also retaining the desired moisture control properties of the yarn (See Kaneda, [0134]-[0135]).
Regarding claim 10, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 9 above) further teaches wherein the first grip strip extends circumferentially around a mid-foot area of the sock body (See Ogden, Figs. 1-3; designated first grip strip extends circumferentially around at least a portion of the sock body).
Regarding claim 11, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 9 above) further teaches wherein the first grip strip includes two or more areas having a different number of knit courses (See alternative annotated portion of Fig. 3 above; the first area of the designated first grip strip is greater and would include a different, i.e., greater, number of knit courses than the second area as drawn; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and wherein a first knit course of a first area of the two or more areas is directly interlooped with a first knit course of a second area of the two or more areas (the first and second areas of the first grip strip are adjacent one another in the integrally knitted structure and would be directly interlooped with one another).
Regarding claim 12, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 9 above) further teaches a second grip strip comprising the second yarn type (See alternative annotated portion of Fig. 3 above; designated second grip strip formed from second yarn type).
Regarding claim 13, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claims 9 and 12 above) further teaches a knit course comprising the first yarn type (yarn (34) of knitted sock (10)), the knit course comprising the first yarn type positioned between the first grip strip and the second grip strip (See alternate annotated Fig. 3 of Ogden above; at least one yarn (34) course forming the sock body is positioned between the two portions of the ribs (36) forming the designated first and second grip strips, i.e., the gap formed between the portions of the strips).
Regarding claim 14, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claims 9 and 12-13 above) further teaches wherein the knit course comprising the first yarn type is interlooped with at least a knit course forming one or more of the first grip strip and the second grip strip (See alternative annotated Fig. 3 of Ogden above; area formed by first yarn type is integrally knitted together with adjacent first and second grip strips, i.e., the at least one knit course for the first yarn type is interlooped with at least one knit course of the second yarn type forming the adjacent first and second grip strips).
Regarding claim 15, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 9 above) further teaches wherein a width of the first grip strip gradually increases as the first grip strip transitions from the dorsal portion of the sock body to the plantar portion of the sock body (See Ogden, Figs. 2-3 and alternative annotated portion of Fig. 3 above; the designated first grip strip has a width that is greater on a plantar portion than on a dorsal portion of the sock body; the strip gradually widens in a direction towards the plantar side of the sock).
Regarding claim 16, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 9 above) further teaches wherein the plurality of integrally knit grip strips are absent from a dorsal toe area of the sock body (ribs and sections (36, 54, 56) are absent from toe (20)).
Regarding claim 17, the modified sock of Ogden (i.e., Ogden in view of Kaneda, as discussed with respect to claim 9 above) further teaches wherein the first grip strip includes a greater number of knit courses on at least the lateral side and the medial side of the sock body as compared to the dorsal portion of the sock body (See Ogden, Figs. 1-3 and alternative annotated portion of Fig. 3 of Ogden below; designated first grip strip includes a greater number of knit courses on the lateral and medial sides of the sock body than on the dorsal portion, as the first grip strip does not completely and circumferentially extend around the dorsal-most portion of the sock body).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2014/0345033 to Chang is directed to a sock having a pattern extending around the entire circumference of the sock body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571)272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732